Citation Nr: 1511763	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-41 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected disease or injury.  

2. Entitlement to service connection for otitis media, to include as secondary to service-connected disease or injury.

3. Entitlement to an increased evaluation for hearing loss disability, currently rated at 50 percent disabling.

4. Entitlement to an extraschedular rating for hearing loss disability.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1970.  He was medically separated from service while as a basic trainee due to medical conditions and physical defects, to include severe, chronic, bilateral hearing loss.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  RO jurisdiction presently resides with Anchorage, Alaska.  These matters were remanded by the Board in September 2011.  

The Veteran testified before the undersigned at a Travel Board hearing held in July 2011; the hearing transcript is of record.  

The Board is aware that the Veteran has submitted additional evidence since the last supplemental statement of the case that was not accompanied by a waiver of RO initial consideration (see VBMS documents uploaded in 2014).  At this juncture, because the Board finds that the newly submitted evidence is cumulative of the evidence already considered in the record, obtaining a waiver is not necessary and appellate adjudication may proceed.

The issues of entitlement to service connection for otitis media, increased rating for hearing loss disability, extraschedular consideration for hearing loss disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Headaches are due to the service-connected tinnitus.


CONCLUSION OF LAW

Headaches are proximately due to or the result of service-connected tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue of entitlement to service connection for headaches, to the extent that the action taken herein below is favorable to the Veteran and a full grant of benefits sought, further discussion as to VA's duties to notify and assist is not necessary.

Service Connection

The Veteran primarily avers that he has headaches that are the result of his service-connected tinnitus.  In this regard, he has provided testimony that his headaches and his tinnitus are coincident and constant all day long.  See Bd. Hrg. Tr. at 2.  In a December 2008 VA treatment record, it was noted that the headaches onset in 1977 and it started with the "hissing" in the right ear.  The headaches occurred at the same time as the hissing and would present with pressure and pain.  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Essentially, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-
connected disease or injury; and (3) evidence establishing a nexus (i.e., causal link) between the service-connected disability and the current disability.  Id.; Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, headaches and ringing of the ears, are examples of observable symptomatology.  Thus, the Veteran is competent to testify as to the onset of both headaches and ringing of the ears.  It follows that the is then competent to describe how both disabilities present, to include whether the disabilities are coincident events.  

With respect to credibility, the Board finds that overall, the Veteran's statements as to the cause and effect relationship between his headaches and his tinnitus (i.e., tinnitus causing the headaches) are credible.  Although the record reflects that the Veteran has complained of headaches in connection with other ear problems, such as present with ear pain and drainage (see September 2009 VA audiology note), this does not necessarily disprove that his headaches were caused by his tinnitus since service.  The Board notes a negative nexus opinion for direct service connection rendered by a January 2012 VA examiner who pointed out the Veteran's inconsistency in reporting date of onset for headaches.  It was suggested that a past VA examiner has suggested sleep apnea as an etiology for his headaches.  The rationale of this VA examiner is not entirely clear nor does the examiner consider whether the headaches are due to tinnitus or hearing loss as directed by the previous Board remand.  Given the nature of the disabilities, the Board finds that the Veteran is competent and relatively credible as to making statements regarding the causal relationship between the headaches and tinnitus.  Another remand is not necessary.

In determining whether service connection is warranted, including secondary service connection, the Board considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  As the record reflects an approximate balance as to evidence for and against the claim, the Board resolves doubt in the Veteran's favor in this instance.  Service connection for headaches as a result of service-connected tinnitus is warranted.


ORDER

Service connection for headaches, secondary to service-connected tinnitus, is granted.


REMAND

The issue of entitlement to service connection for otitis media, to include as secondary to service-connected disease or injury, must be remanded to obtain an addendum opinion as the January 2012 VA examiner did not fully address the questions on etiology posed to her by the September 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the Veteran's contentions of worsened hearing, and given the fact that the last VA audiological examination of record was performed in April 2010, the Board finds that a new VA audiology examination should be afforded to the Veteran for rating purposes.  

With respect to an extraschedular rating for the hearing loss disability, the Board finds that the schedular evaluation does not adequately contemplate the Veteran's hearing loss disability level and symptomatology, particularly in light of the fact that the Veteran has been medically advised not to wear his hearing aids due to drainage problems with his ears.  See Bd. Hrg. Tr. at 4; April 2010 VA Examination report; October 2013 Statement.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director), is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  As this is such a case, extraschedular consideration is remanded for referral to the Director.  

As for the TDIU issue, as the Veteran has been granted service connection for headaches, the disability evaluation assigned to him by the AOJ will affect whether or not the Veteran meets the schedular requirements for a TDIU rating.  As such, the Board must remand this issue for readjudication by the AOJ following the assignment of the rating for headaches.

Accordingly, the case is REMANDED for the following action:

1. The case file should be made available to the January 2012 VA examiner, or if she is unavailable, another appropriate VA examiner, to address the nexus opinion for the issue of service connection for otitis media.  The examiner should review the pertinent records.

The examiner should provide an opinion as to (a) whether the recurrent otitis media (which has been noted as preexisting service) is aggravated by any incident of the Veteran's service from January 1970 to March 1970; and (b) whether the recurrent otitis media has been aggravated a service-connected disease or injury, to include the hearing loss disability (including the use of hearing aids).  

IF aggravation is found, the examiner MUST render an opinion as to the extent of the aggravation and provide a baseline of the disability prior to the aggravation.  

Supporting rationale should accompany any opinions rendered.

2. Schedule the Veteran for a VA audiological examination to assess the current nature and severity of the Veteran's hearing loss disability.

3. Refer the Veteran's entitlement to an increased rating for hearing loss disability on an extraschedular basis to VA's Under Secretary for Benefits or Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 3.321(b).

4. After the development of the case has been completed, readjudicate the claim of service connection for otitis media, to include as secondary to a service-connected disease or injury.  Also readjudicate the claim of entitlement to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


